Citation Nr: 0512867	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  02-05 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by: New Jersey Department of Military 
and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1941 to October 
1945, and from November 1946 to August 1966.  He died in 
December 2000.  The appellant is his widow.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2001 rating action that denied service connection 
for the cause of the veteran's death.  A Notice of 
Disagreement was received in July 2001, and a Statement of 
the Case (SOC) was issued in April 2002.  A Substantive 
Appeal was received in May 2002.  In June 2002, the appellant 
testified at a hearing before a hearing officer at the RO; a 
transcript of the hearing is of record.  A Supplemental SOC 
(SSOC) was issued in November 2002.

In May 2003, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  SSOCs were issued in February, March, 
September, and December 2004, reflecting the RO's continued 
denials of service connection for the cause of the veteran's 
death.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the appellant when 
further action, on her part, is required.
  



REMAND

Unfortunately, the claims file reflects that further RO 
action on this matter is warranted, even though it will, 
regrettably, further delay an appellate decision .

As noted in the May 2003 remand, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VCAA includes enhanced duties to notify and 
assist a claimant.  To implement the provisions of the law, 
VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).

The appellant contends that the veteran's diabetes mellitus 
(DM), which was one of the causes of his death, had its onset 
within the one-year post-service presumptive period.  See 
38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307. 3.309 (2004).   She asserts that he was first 
treated for DM at a military medical facility in Fort 
Monmouth, New Jersey and thereafter referred for dialysis at 
the Riverview Hospital in Red Bank, New Jersey.

In December 2004, the Riverview Hospital responded to the 
VA's request for medical records of treatment of the veteran 
in 1966 and 1967, stating that such records were no longer 
available.  In a statement which was received in February 
2005, a U.S. Department of the Army Retirement Services 
Officer stated that a military physician, Marta Stekelman, 
M.D., who treated the veteran for DM in 1966 at the Patterson 
Army Hospital in Fort Monmouth, New Jersey was still employed 
by that military medical facility, and might be able to 
provide pertinent medical records and information.  Inasmuch 
as medical records and information showing the onset of DM in 
the first post-service year are pertinent to the appellant's 
claim, the Board finds that the RO should attempt  to obtain 
and associate with the claims file all pertinent clinical 
records of treatment of the veteran for DM-to include from 
Dr. Stekelman-from the Patterson Army Hospital in 1966 and 
1967, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.  

The Board also notes that further notification action is 
warranted in this case.  Although the record contains August 
2001 and June 2003 duty to assist letters from the RO to the 
appellant, it does not include correspondence that 
sufficiently notifies her to submit all pertinent evidence in 
her possession (of which she was not previously notified).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Hence, a remand of this matter for full compliance 
with the VCAA's notice requirements is warranted.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should contact the Patterson 
Army Hospital in Fort Monmouth, New 
Jersey and request copies of all records 
of treatment of the veteran for DM in 
1966 and 1967.  The RO should 
specifically request that Marta 
Stekelman, M.D., furnish all medical 
records and information she may have 
regarding her treatment of the veteran 
for DM at that time, including reported 
subsequent referral of the veteran for 
dialysis at the Riverview Hospital in Red 
Bank, New Jersey.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should send to the appellant 
and her representative a letter 
requesting that she provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the appellant to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO's letter should clearly explain that 
she has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.    
  
6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


